Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive.

In regards to claims 1, 12 and 17, the applicant presents only arguments that were already presented before and which the Patent Board already found to be not persuasive [see applicant’s arguments pg. 10-13, see Patent Board Decision dated March 22, 2021]. Due to the board decision, the applicant’s arguments are not persuasive. 


Objections

Claim(s) 1-5, 8-12, 14 and 16-22 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 8 “the head, first separate housing and the second separate housing sealingly coupled together to”. The limitation of “first separate housing” must be preceded by the word “the” because it was previously defined. Therefore, line 8 must recite “the head, the first separate housing and the second separate housing sealingly coupled together to”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 2-5, 8-11 and 20, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 2, the claim recites in line 3 “regarding status of the power source to measurement component coupling”. The word “status” must be preceded by the word “a” because it is a singular word. Therefore, line 3 must recite “regarding a status of the power source to measurement component coupling”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 3, the claim(s) is/are objected due to its/their dependency on objected claim 2.
In regards to claim 9, the claim recited in lines 1-2 “receiving at a receiver within the exterior housing assembly of the well tool a transmission”. The aforementioned limitation is missing a comma before “a receiver” and before “a transmission”. For this reason, the claim is objected. Appropriate correction is required.
Also, the claim recites in line 2 “from exterior of the well tool assembly”. The word exterior must be preceded by the word “an” because exterior is a singular word. Therefore, line 2 must recite “from an exterior of the well tool assembly”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 10-11, the claim(s) is/are objected due to its/their dependency on objected claim 9.

In regards to claim 10, the claim recites in lines 1-2 “from exterior of the well tool assembly”. The word exterior must be preceded by the word “the” because the limitation was already defined in claim 9. Therefore, lines 1-2 must recite “from the exterior of the well tool assembly”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 11, the claim recites in lines 1-2 “from exterior of the well tool assembly”. The word exterior must be preceded by the word “the” because the limitation was already defined in claim 9. Therefore, lines 1-2 must recite “from the exterior of the well tool assembly”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 12, the claim recites in line 10 “the head, first separate housing, second separate housing, and the third separate housing sealingly coupled together to”. The limitation of “first separate housing” and “second separate housing” must be preceded by the word “the” because they were previously defined. Therefore, line 10 must recite “the head, the first separate housing, the second separate housing, and the third separate housing sealingly coupled together to”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 14, 16 and 21, the claim(s) is/are objected due to its/their dependency on objected claim 12.

In regards to claim 17, the claim recites in line 11 “the head, first separate housing, second separate housing, and the third separate housing sealingly coupled together to”. The limitation of “first separate housing” and “second separate housing” must be preceded by the word “the” because they were previously defined. Therefore, line 11 must recite “the head, the first separate housing, the second separate housing, and the third separate housing sealingly coupled together to”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 18, 19 and 22, the claim(s) is/are objected due to its/their dependency on objected claim 17.

In regards to claim 20, the claim recites in line 2 “is a status of power source or”. The limitation of “power source” must be preceded by the word “a” because the power source is a singular limitation. Therefore, line 2 must recite “is a status of a power source or”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 21, the claim recites in line 2 “is a status of power source or”. The limitation of “power source” must be preceded by the word “a” because the power source is a singular limitation. Therefore, line 2 must recite “is a status of a power source or”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 22, the claim recites in line 2 “is a status of power source or”. The limitation of “power source” must be preceded by the word “a” because the power source is a singular limitation. Therefore, line 2 must recite “is a status of a power source or”. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-5, 8-11 and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

In regards to claim 2, the claim recites in line 3 “the status communication regarding”. Claim 1 defines an status communication and claim 2 also defines in line 2 a status communication. It is unclear if the status communication recited in line 3 is referring to the status communication defined in claim 1 or the status communication defined in claim 2. For this reason, the claim is indefinite.

In regards to claim(s) 3, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 4, the claim recites in line 3 “a transmission representing the communication using the measurement component”. The word “the” in front of the limitation(s) “communication using the measurement component” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “a transmission representing [[the]] a communication using the measurement component”.

In regards to claim(s) 5, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 4.
In regards to claim 5, the claim recites in line 3 “representing the communication”. It is unclear if the communication recited in line 3 is referring to the status communication defined in claim 1 or to the communication using the measurement component defined in claim 4. For this reason, the claim is indefinite.

In regards to claim 8, the claim recites in line 2 “receiving the communication at” and in line 3 “based on the communication”. The word “the” in front of the limitation(s) “communication” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 2 “receiving the status communication at” and line 3 “based on the status communication”.

In regards to claim 9, the claim recites in lines 2-3 “receiving at a receiver within the exterior housing assembly of the well tool a transmission”. The word “the” in front of the limitation(s) “well tool” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “receiving, at a receiver within the exterior housing assembly of the well tool assembly, a transmission”.

In regards to claim(s) 10-11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 9.

In regards to claim 18, the claim recites in line 2 “a transmission from exterior the housing assembly”. It appears that some limitations are missing because “from exterior the housing assembly” is grammatically incorrect. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “a transmission from an exterior of the housing assembly”.

In regards to claim 19, the claim recites in lines 1-2 “is coupled to one of the one or more measurement components”. The word “the” in front of the limitation(s) “one or more measurement components” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 17 defines only one measurement component and one or more components of the well tool assembly. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “is coupled to one of the one or more of the well tool assembly”.
Also, the claim recites in line 2 “to use the component in”. It is unclear to which component of the previously defined components line 2 is referring. For this reason also, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to use the one of the one or more components of the well tool assembly in”.
In regards to claim 20, the claim recites in line 1 “the operational status is”. The word “the” in front of the limitation(s) “operational status” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the communication is”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4, 5, 9-10, 12, 14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US-7,389,183) in view of Applicant’s Admitted Prior Art (AAPA), Davison (US-4,736,204), Vick et al. (US-2015/0123808), Heggerud (US-5,651,638) and Chau et al. (US-9,000,940).

In regards to claim 1, Gray teaches that a well tool assembly can be brought back to a surface to retrieve sensor data [col. 3 L. 50-53 and L. 55-57]. This teaching means that Gray teaches a method comprising with a well tool assembly residing 
Gray teaches that the head, the first separate housing and the second separate housing forms a single housing [see Gary fig. 1 element s 105, 120 and 140, col. 5 L. 12-14]. The combination does not teach that the second separate housing is coupled to the first separate housing. However, one of ordinary skill in the art, before the effective filling date of the claimed invention, would have modified the location of the second separate housing within the tool so it is coupled to the first separate housing because the change of location of the second separate housing will not change the functionality of the tool and will permit the tool to work as intended.
Gray that teaches the head, the first separate housing and the second separate housing forms an exterior housing assembly [see Gary fig. 1 element s 105, 120 and 140, col. 5 L. 12-14]. However, the combination does not teach that the exterior housing assembly is sealingly coupled. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use AAPA's teachings of coupling the housings sealingly in the method taught by the Gray because it will protect all the internal components of the tool assembly.
The combination of  Gray and AAPA teaches that the well tool assembly can comprise a telemetry module (transmitter) to transmit data from the tool [col. 6 L. 34-37]. However, Gray does not teach that the transmitter is used to transmit data when the well tool assembly is at the surface.
On the other hand, Davison teaches that a transmitter used for measurement detection and located inside the tool assembly made of a metal housing can also be used to transmit the captured data to an exterior of the tool assembly using electromagnetic transmission when the tool assembly is at the surface [col. 2 L. 1-10 and L. 40-44, col. 3 L. 17-31, col. 4 L. 62-63]. This teaching means that the method comprises a step of transmitting a communication an electromagnetic transmission through a metal wall of the external housing assembly of the well tool assembly using a transmitter in the external housing assembly of the well tool assembly.  
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Davison’s teachings of using the transmitter inside the tool assembly to transmit data at the surface in the method taught by the 
The combination of Gray, AAPA and Davison does not teaches that the transmitted communication comprises a status communication.
On the other hand, Vick teaches that wellbore tools can transmit its operational status data to a surface receiver in addition to the captured measurement data wherein the status is regarding a status of a measurement component [par. 0024 L. 5-12, par. 0027 L. 18-25]. This teaching means that the status transmitted is a status communication and that the status communication is regarding a status of the measurement component.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Vick’s teachings of transmitting status information of components in addition to sensor data in the method taught by the combination because it will permit the surface receiver to know the operational status of the different components of the well tool assembly.
The combination of Gray, AAPA, Davidson and Vick teaches that the housing of the components can be made of metal and that the status communication is transmitted through the metal housing using electromagnetic transmission [see Davidson col. 2 L. 1-10 and L. 40-44, col. 3 L. 17-31, col. 4 L. 62-63, see Vick par. 0027 L. 18-25]. However, the combination does not teach that the transmission is at a frequency of 500HZ or less.
On the other hand, Heggerud teaches that data can be transmitted through a metal barrier, which in this case would be the housing, using electromagnetic 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Heggerud’s teachings of using a frequency of 22Hz in the method taught by the combination because it will permit the assembly to transmit data reliably from inside the metal housing of the assembly.
The combination of Gray, AAPA, Davison, Vick and Heggerud does not teach that the electromagnetic transmission is encoded as amplitude or frequency modulation.
On the other hand, Chau teaches when data is transmitted using electromagnetic signal, the data can be encoded using amplitude or frequency modulation [col. 7 L. 21-28].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chau's teachings of modulating the data using amplitude or frequency modulation in the method taught by the combination because amplitude and frequency modulation increases the data rate.

In regards to claim 4, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 1 above, further teaches that transmitting the status communication penetrating the metal wall of the external housing assembly comprises generating a transmission representing a communication using the measurement component [see Davison col. 2 L. 1-10, col. 3 L. 17-31, see Heggerud col. 1 L. 8-12, col. 3 L. 50-55].

In regards to claim 5, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 4 above, further teaches generating a transmission representing the communication using at least one of an electromagnetic transmitter [see Davison col. 2 L. 44-55, col. 3 L. 48-54].

In regards to claim 9, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 1 above, further teaches receiving, at a receiver within the exterior housing assembly of the well tool assembly, a transmission from an exterior of the well tool assembly having penetrated the metal wall of the housing assembly [see Davison col. 3 L. 24-31, see Heggerud col. 1 L. 8-12, col. 3 L. 50-55].

In regards to claim 10, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 9 above, further teaches generating the transmission from the exterior of the well tool assembly using an external transmitter unit [see Davidson col. 3 L. 24-31].

In regards to claim 12, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as shown in claim 1 above, teaches a method using the claimed well tool assembly. Therefore, the combination also teaches the claimed well tool assembly. The combination further teaches that the transmitter can located in a third separate housing that is coupled to the second separate housing and which is part of the exterior housing assembly [see Gray fig. 1 element 130 and 140, col. 6 L. 33-37, col. 9 L. 7-9].
In regards to claim 14,  the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 12 above, further teaches that the transmitter is coupled to the measurement component in order to transmit the measurement data (use an aspect of the measurement component in generating the transmission) [see Gray col. 3 L. 55-57 see Davison col. 3 L. 24-31].

In regards to claim 16, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 12 above, further teaches that that well tool assembly is a wire conveyed well tool assembly [see Gray fig. 1].

In regards to claim 17, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as shown in claims 1 and 12 above, teaches claimed functionality and the claimed well tool assembly. Therefore, the combination also teaches the claimed system.

In regards to claim 18, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as shown in claim 9 above, taches the claimed limitations.

In regards to claim 19, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as shown in claims 4 and 14 above, taches the claimed limitations.

In regards to claim 20, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 1 above, further teaches that the operational status is a system diagnostic check [see Vick par. 0027 L. 18-25].

In regards to claims 21 and 22, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as shown in claim 20 above, taches the claimed limitations.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US-7,389,183) in view of Applicant’s Admitted Prior Art (AAPA), Davison (US-4,736,204), Vick et al. (US-2015/0123808), Heggerud (US-5,651,638) and Chau et al. (US-9,000,940) as applied to claim 1 above, and further in view of Walton (US-2014/0273831).

In regards to claim 2, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 1 above, further teaches that the power source provides power to the measurement component [see Gray col. 5 L. 17-21]. This teaching means that the measurement component is couple to the power source component. The combination also teaches that sensor data stored in the memory is transmitted to the external device [see Gray col. 3 L. 55-57, see Davison col. 3 L. 24-31]. This teaching means that status communication is transmitted after the measurement component is coupled to the power source communication
The combination does not teach that the stored information includes status of the power source to measurement component coupling.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Walton's teachings of providing data regarding the status of the power source in the method taught by the combination because it will permit the external device to know if the tool is receiving the required power to function properly.

In regards to claim 3, the combination of Gray, AAPA, Davison, Vick, Heggerud, Chau and Walton, as applied in claim 2 above, further teaches transmitting contents of a memory through the metal housing assembly to an exterior of the well tool assembly [see Gray col. 3 L. 55-57, see Davison col. 3 L. 24-31, see Heggerud col. 1 L. 8-12, col. 3 L. 50-55]. The combination also teaches that the data can include tool status or power status [see Vick par. 0027 L. 18-25, see Walton par. 0060].
The combination does not explicitly teach that the status is transmitted in a first communication and that other stored data is transmitted in a second communication. However, one of ordinary skill in the art, before the effective filling date of the claimed invention, would have transmitted the power status in a first communication and all other data in a second communication because it will permit the external device to know .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US-7,389,183) in view of Applicant’s Admitted Prior Art (AAPA), Davison (US-4,736,204), Vick et al. (US-2015/0123808), Heggerud (US-5,651,638) and Chau et al. (US-9,000,940) as applied to claim 1 above, and further in view of Fang et al. (US-2010/0007348).

In regards to claim 8, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 1 above, further teaches receiving the status communication at a receiver outside of the well [see Gray col. 3 L. 55-57, see Davison col. 3 L. 24-31]. However, the combination does not teach displaying information in visual form based on the communication.
On the other hand, Fang teaches displaying information in a visual form based on the status communication [see Fang fig. 8, fig. 9 step 85].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to use Fang's teachings of displaying the received data in the method taught by the combination because it will permit a user to easily know and interpret the data measured by the well tool assembly. 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US-7,389,183) in view of Applicant’s Admitted Prior Art (AAPA), Davison (US-4,736,204), Vick et al. (US-2015/0123808), Heggerud (US-5,651,638) and Chau et al. (US-9,000,940) as applied to claim 9 above, and further in view of Blanchard (US-8,284,049).

In regards to claim 11, the combination of Gray, AAPA, Davison, Vick, Heggerud and Chau, as applied in claim 9 above, further teaches generating the transmission from exterior of the well tool assembly using an external transmitter unit [see Davidson col. 3 L. 24-31].
The combination does not teach that the external transmitter taps the wall of the housing to communicate with the tool.
On the other hand, Blanchard teaches that a tool having a housing can communicate with an external device using acoustic signals [col. 3 L. 50-55]. Blanchard teaches that the external device can generate a transmission by tapping on the wall of the housing assembly [col. 4 L. 912, col. 4 L. 27-33].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Blanchard's teachings of communicating data using acoustic signals in the method taught by the combination because it will permit the device to transmit the status of the tool through any type of housing.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685